Title: From George Washington to Francis Speake, 30 March 1788
From: Washington, George
To: Speake, Francis



Sir,
Mount Vernon March 30th 1788

Mr Lee requested that the enclosed letter and bag accompanying it, might be sent to your care which is the cause of the trouble you now receive from me.
I cannot omit the occasion of communicating a piece of information I have received—to wit—that your Boat is engaged to meet passengers on this side to take them to the other by which I am deprived of the Ferriages—I hope the practice will not be continued except for yourself—I find the Ferry inconvenient, and unprofitable enough without this, to wish the discontinuance of it. A little matter more wid induce me to put it down and stop up the Road leading thereto. I am Sir Yr Very Hble Servant

Go. Washington

